Case: 12-41007       Document: 00512178844         Page: 1     Date Filed: 03/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2013

                                     No. 12-41007                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MICHAEL WHITE,

                                                  Plaintiff-Appellant
v.

BURKE CENTER,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:11-CV-109


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Michael White, proceeding pro se and in forma
pauperis as he did in the district court, appeals that court’s judgment dismissing
his claims against his former employer, Defendant-Appellee, the Burke Center,
a governmental health authority serving a multi-county area of East Texas. The
district court granted Appellee’s motion for summary judgment to dismiss
White’s claims grounded in alleged violations of Title VII of the Civil Rights Act


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41007    Document: 00512178844     Page: 2   Date Filed: 03/19/2013



                                 No. 12-41007

of 1964, 42 U.S.C. §2000(e)-5, and the Americans With Disabilities Act, alleging
sex discrimination, disability discrimination, and retaliation. The court did so
after determining that White had failed to present any summary judgment
evidence of employment discrimination or retaliation (other than his subjective
beliefs) sufficient to establish a genuine issue of material fact that the
legitimate, non-discriminatory reasons put forth by Appellee for firing White
were pretextual or that it had retaliated against White for anything at all.
      We have reviewed the record on appeal and the applicable facts and law
as presented by the parties in their appellate briefs and by the magistrate judge
to whom this case was transferred with the consent of the parties pursuant to
28 U.S.C. §836, and we are satisfied that her Final Judgment of August 28,
2012, dismissing White’s action, should be affirmed for essentially the reasons
patiently explained in the magistrate judge’s 15 page Memorandum Opinion and
Order on Motion for Summary Judgment, also dated August 28, 2012. In
essence, she correctly determined that White was fired on the basis of a
unanimous decision of a five-administrator committee (two male and three
female) because of his repeated refusal to comply with instructions and
guidelines for billing Medicaid, despite his having been trained in the proper
methodology, cautioned following numerous failures to comply, placed on
probation for such billing errors, and billed Medicaid for the time he spent on
travel or on time other than directly in the service of mental health clients of
Appellee, in disregard of express instructions not to do so. Neither do White’s
own healthcare providers or any other evidence support a claim of a disability
recognized under the ADA; nor is there record evidence of any protected act or
omission by White in retaliation for which Appellee might have terminated his
employment or taken any adverse action.         In contrast, Appellee adduced
substantial summary judgment evidence in support of the conclusion that its
firing of White was grounded in legitimate, non-discriminatory reasons that

                                       2
    Case: 12-41007     Document: 00512178844      Page: 3   Date Filed: 03/19/2013



                                  No. 12-41007

were in no way related to his sex, his age, or any disability, actual or perceived.
White’s vague references to “evidence” that he would present on trial fall well
short of the standard required by this and other courts to establish the presence
of the genuine issue of material fact.
      The judgment of the district court is, in all respects,
AFFIRMED.




                                         3